—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 7, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a temporary typist, worked for two days until she left her employment due to dissatisfaction with her position. Claimant contended that she left her employment because of a *658client who would yell and shout obscene language. Thereafter, claimant applied for unemployment insurance benefits and was found to be disqualified from receiving benefits because she voluntarily left her employment without good cause. The Unemployment Insurance Appeals Board affirmed this decision and claimant now appeals.
We affirm. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. Claimant’s dissatisfaction with her work environment does not constitute good cause for leaving her employment (see, Matter of Sisti [Sweeney], 242 AD2d 775). Furthermore, claimant’s contrary account regarding whether she reported her dissatisfaction with her work environment merely raised a credibility issue for resolution by the Board (see, Matter of Ellis [Commissioner of Labor], 264 AD2d 932).
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.